Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered December 17, 1993, adjudicating respondent a juvenile delinquent following a fact-finding determination that placed him with the Division for Youth for a period of 18 months, following a plea of guilty, for acts which if committed by an adult, would constitute criminal possession of a controlled substance in the fifth degree, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. and Matter of Mark M. (207 AD2d 756), there is no merit to respondent’s contention that the juvenile delinquency petition was jurisdictionally defective. Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.